Name: Commission Regulation (EU) NoÃ 4/2014 of 6Ã January 2014 amending Regulation (EC) NoÃ 640/2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for electric motors Text with EEA relevance
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  technology and technical regulations;  marketing
 Date Published: nan

 7.1.2014 EN Official Journal of the European Union L 2/1 COMMISSION REGULATION (EU) No 4/2014 of 6 January 2014 amending Regulation (EC) No 640/2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for electric motors (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/125/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for the setting of ecodesign requirements for energy-related products (1) and in particular Article 15(1) thereof, After consulting the Ecodesign Consultation Forum, Whereas: (1) Experience gained in implementing Commission Regulation (EC) No 640/2009 (2) has revealed the need to amend certain provisions of Regulation (EC) No 640/2009 to avoid unintended impacts on the motor market and on the performance of the products covered by that Regulation. (2) Recent developments in the market of electric motors have led to changes on the limit values applied to altitude, maximum and minimum ambient air temperatures and water coolant temperatures applied to consider that a motor works under extreme conditions and in consequece a special design is needed. These developments need to be reflected on the Regulation. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 19(1) of Directive 2009/125/EC, HAS ADOPTED THE FOLLOWING REGULATION: Article 1 Amendments to Regulation (EC) No 640/2009 Regulation (EC) No 640/2009 is amended as follows: (1) Article 1 is replaced by the following Article 1 Subject matter and scope 1. This Regulation establishes ecodesign requirements for the placing on the market and the putting into service of motors, including those integrated in other products. 2. This Regulation shall not apply to: (a) motors specified to operate wholly immersed in a liquid; (b) motors completely integrated into a product (for example gear, pump, fan or compressor) of which the energy performance cannot be tested independently from the product; (c) motors specified to operate exclusively: (i) at altitudes exceeding 4 000 metres above sea-level; (ii) where ambient air temperatures exceed 60 °C; (iii) in maximum operating temperature above 400 °C; (iv) where ambient air temperatures are less than  30 °C for any motor or less than 0 °C for a motor with water cooling; (v) where the water coolant temperature at the inlet to a product is less than 0 °C or exceeding 32 °C; or (vi) in potentially explosive atmospheres as defined in Directive 94/9/EC of the European Parliament and of the Council (3); (d) brake motors, except as regards the information requirements of Annex I, points 2(3) to (6) and (12). (3) OJ L 100, 19.4.1994, p. 1.." (2) Annex I to Regulation (EC) No 640/2009 is amended in accordance with the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply six months after the date of entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 January 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 285, 31.10.2009, p. 10. (2) OJ L 191, 23.7.2009, p. 26. ANNEX Amendments to Annex I to Regulation (EC) No 640/2009 In Annex I, point 2, the following subparagraph is inserted after the third subparagraph: Where the size of the rating plate makes it impossible to mark all the information referred to in point 1, only the nominal efficiency (Ã ·) at full rated load and voltage (UN) shall be marked..